Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-7 of U.S. Application 16/955,829 filed on June 19,2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Reasons for Allowance

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a bi-directional sensor circuit comprising: a second operational amplifier with the non-inverting input connected to the second terminal and its inverting input is connected to the first terminal; - a first diode with the anode connected to the inverting input of the first operational amplifier and for which the cathode is connected to the output of the first operational amplifier; - a second diode  with the anode connected to the output of the first operational amplifier and to the cathode of the first diode; - a variable impedance connected to the anode of the first diode and to the cathode of the second diode; - a fourth diode with the cathode connected to the cathode of the second diode and to one end of the variable impedance; ACTIVE. 124475578.01ATTORNEY DOCKET NO. 219818-0009-00-US-603347 Application No.: NEW Page 4 - a third diode with the anode connected to the inverting input of the second operational amplifier and the cathode to the output of the second operational amplifier in combination with the other limitations of the claim.

Claims 2-6 are also allowed as they depend on allowed claim 1.

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a bi-directional sensor circuit with inverter, comprising: a second operational amplifier with the non-inverting input connected to the second terminal and its inverting input is connected to the first terminal ; - a first diode with the cathode connected to the inverting input of the first operational amplifier and for which the anode is connected to the output of the first operational amplifier; - a second diode with the cathode connected to the output of the first operational amplifier and to the anode of the first diode; ACTIVE. 124475578.01ATTORNEY DOCKET NO. 219818-0009-00-US-603347 Application No.: NEW Page 7 - a variable impedance connected to the cathode of the first diode and to the anode of the second diode; a fourth diode with the anode connected to the anode of the second diode and to one end of the variable impedance; - a third diode with the cathode connected to the inverting input of the second operational amplifier and the anode to the output of the second operational amplifier in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Dikken et al (US Pat No. 7183756): discloses current monitoring with a bidirectional current sensor.

Schaffer et al (US Pat No. 5498984): discloses bidirectional amplifier with a sense resistor between the two.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868